                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PLANET AID, INC., et al.,                           Case No. 17-cv-03695-MMC (JSC)
                                                        Plaintiffs,
                                   8
                                                                                             DISCOVERY ORDER
                                                  v.
                                   9
                                                                                             Re: Dkt. Nos. 235, 236, 237, 238, 239
                                  10     REVEAL, CENTER FOR
                                         INVESTIGATIVE REPORTING, et al.,
                                  11                    Defendants.
                                  12
Northern District of California




                                              The Court is in receipt of two joint discovery letters with exhibits (Dkt. Nos. 235 & 237)
 United States District Court




                                  13
                                       and several separate letters regarding Plaintiffs’ request for a protective order (Dkt. No. 236, 238,
                                  14
                                       239). Upon review of the submissions, the Court orders the parties to appear in person at 9:00
                                  15
                                       a.m. on Thursday, November 21, 2019. The parties must be represented by counsel with
                                  16
                                       authority to (1) agree to deposition dates, (2) agree to stipulations, and (3) agree to written
                                  17
                                       discovery with deadlines. At that hearing the Court intends to order the parties to immediately
                                  18
                                       meet and confer in person on all of their discovery disputes. Once they have done so, the Court
                                  19
                                       will reconvene the hearing to place any agreements on the record and to hear argument on any
                                  20
                                       remaining disputes. In advance of the hearing, the Court directs as follows:
                                  21
                                              1. On or before November 5, 2019, Defendants shall provide Plaintiffs with the dates on
                                  22
                                                  which Mr. Smith and Ms. Walters are available for deposition this year. Plaintiffs may
                                  23
                                                  confirm those dates prior to the November 21, 2019 hearing.
                                  24
                                              2. Plaintiffs state in the letter briefs that it is alleging that Defendants’ statements
                                  25
                                                  regarding theft and misuse of USDA donor funds are false and that Plaintiffs are not
                                  26
                                                  pursuing any other theft or misuse statements regarding other donor funds. Plaintiffs
                                  27
                                                  explain that the FAC references other donor programs such as UNICEF solely for the
                                  28
                                   1      purpose of showing that these other programs withdrew support to Plaintiffs because of

                                   2      Defendants’ allegedly defamatory statements about Plaintiffs theft or misuse of USDA

                                   3      funds. Plaintiffs have also confirmed that they are not seeking any damages on behalf

                                   4      of DAPP Malawi, a non-party. On or before November 5, 2019, Plaintiffs shall

                                   5      provide Defendants with a stipulation that reflects Plaintiffs’ representations. If

                                   6      Defendants contend that they need additional clarification, they shall provide Plaintiffs

                                   7      with an amended proposed stipulation along with an explanation of the amendments on

                                   8      or before November 12, 2019.

                                   9   3. If Plaintiffs contend that they need more discovery to respond to Defendants’ anti-

                                  10      SLAPP motion than Defendants have already produced (other than the identified

                                  11      depositions), by November 5, 2019 Plaintiffs must identify to Defendants the

                                  12      additional discovery with specificity and the reasons they need the discovery.
Northern District of California
 United States District Court




                                  13   4. On or before November 12, 2019, Defendants shall respond in detail to Plaintiffs’

                                  14      request, if any, for more discovery.

                                  15   5. Judge Chesney, not this Court, must rule on whether Plaintiffs are limited public

                                  16      figures. If Defendants wish to forestall discovery until such ruling has been made, they

                                  17      must seek such relief from Judge Chesney. Unless and until such ruling is made, this

                                  18      Court will not delay discovery in the absence of agreement among the parties.

                                  19   6. On or before November 5, 2019, Defendants shall provide Plaintiffs with a letter that

                                  20      specifies in detail what discovery it asserts it needs in connection with the anti-SLAPP

                                  21      motion. The requests shall be specific and realistic.

                                  22   7. On or before November 12, 2019, Plaintiffs shall provide Defendants with a letter that

                                  23      identifies with specificity what discovery it is willing to produce in connection with the

                                  24      anti-SLAPP motion and when such discovery can be produced.

                                  25   8. On or before November 19, 2019, each side may submit a letter brief to the Court, not

                                  26      to exceed 10 pages, on any dispute that remains following the exchange of letters on

                                  27      Defendants’ requested discovery.

                                  28   9. On or before November 19, 2019, Plaintiffs shall file a declaration on the public
                                                                                 2
                                   1            docket that attaches: (1) the proposed stipulation that Plaintiffs submitted to

                                   2            Defendants regarding the scope of their claims, (2) the statement of additional

                                   3            discovery, if any, Plaintiffs contend that they still need from Defendants to respond to

                                   4            the anti-SLAPP motion, and (3) the letter to Defendants identifying the discovery

                                   5            Plaintiffs agree to produce to Defendants.

                                   6         10. On or before November 19, 2019, Defendants shall file a declaration on the public

                                   7            docket that attaches: (1) the available deposition dates for Mr. Smith and Ms. Walters,

                                   8            (2) Defendants’ response to Plaintiffs’ request (if any) for more anti-SLAPP motion

                                   9            discovery, (3) Defendants’ letter to Plaintiffs regarding the discovery it contends it

                                  10            needs in connection with the anti-SLAPP motion, (4) Defendants’ proposed amended

                                  11            stipulation, if any.

                                  12         IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: October 28, 2019

                                  14

                                  15
                                                                                                  JACQUELINE SCOTT CORLEY
                                  16                                                              United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       3
